MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any
court except for the purpose of establishing                   May 24 2017, 10:25 am

the defense of res judicata, collateral                             CLERK
                                                                Indiana Supreme Court
estoppel, or the law of the case.                                  Court of Appeals
                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald J. Frew                                          Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana

                                                        Tyler G. Banks
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Cedric L. Edwards,                                      May 24, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A04-1701-CR-31
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Frances C. Gull,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D04-1607-F6-786



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A04-1701-CR-31 | May 24, 2017       Page 1 of 6
                                          Case Summary
[1]   Appellant-Defendant Cedric L. Edwards was arrested on July 10, 2016, after he

      was found in possession of a hypodermic needle. On July 14, 2016, Edwards

      was charged with Level 6 felony possession of a syringe. Edwards subsequently

      entered into an agreement with Appellee-Plaintiff the State of Indiana (“the

      State”) under the terms of which it was agreed that Edwards would plead guilty

      in exchange for being placed in Allen County’s drug court program. It was

      further agreed that upon Edwards’s successful completion of the drug court

      program, the State would move to vacate Edwards’s guilty plea and dismiss the

      Level 6 felony charge. Edwards, however, failed to successfully complete the

      drug court program.


[2]   Given Edwards’s failure to successfully complete the program, the State filed a

      petition to revoke Edwards’s participation in the program, alleging that

      Edwards had committed multiple violations of the conditions and requirements

      of the program. Edwards admitted to the allegations contained within the

      State’s petition, after which the trial court sentenced him to a two-year executed

      sentence. On appeal, Edwards contends that the two-year sentence imposed by

      the trial court is inappropriate in light of the nature of his offense and his

      character. We affirm.



                            Facts and Procedural History


      Court of Appeals of Indiana | Memorandum Decision 02A04-1701-CR-31 | May 24, 2017   Page 2 of 6
[3]   Edwards was the subject of an active warrant on July 10, 2016, when law

      enforcement officers located him sitting in a van behind a hotel in Fort Wayne.

      The probable cause affidavit supporting Edwards’s arrest indicates that while

      the law enforcement officers were speaking to Edwards, they observed him

      “frantically dig his left hand into his left front pants pocket and retrieve a

      hypodermic needle.” Appellant’s App. Vol. II – Confidential, p. 12.

      Hypodermic needles, like the one found in Edwards’s possession, are frequently

      used to inject narcotics into the body. Edwards was subsequently placed under

      arrest for both his possession of the hypodermic needle and the active warrant.


[4]   On July 14, 2016, Appellee-Plaintiff the State of Indiana (“the State”) charged

      Edwards with Level 6 felony unlawful possession of a syringe. On August 1,

      2016, Edwards pled guilty to the Level 6 felony possession charge after he and

      the State entered into a drug court participation agreement. Pursuant to the

      terms of this agreement, Edwards agreed to (1) plead guilty to the Level 6

      felony possession charge; (2) complete all requirements of the drug court

      program; (3) appear in court when instructed, obey all laws and maintain good

      behavior; and (4) reside in a transitional-living facility. In exchange, the State

      agreed that upon Edwards’s successful completion of the drug court program, it

      would move to have Edwards’s guilty plea vacated and to dismiss the Level 6

      felony possession charge.1




      1
       The agreement also covered a misdemeanor charge stemming from Cause Number 02D05-1604-CM-1435.
      Edwards does not include any argument relating to this other charge in the instant appeal.

      Court of Appeals of Indiana | Memorandum Decision 02A04-1701-CR-31 | May 24, 2017    Page 3 of 6
[5]   Edwards began his participation in the drug court program on August 1, 2016,

      and was released from custody on August 3, 2016. On August 8, 2016,

      Edwards failed to appear for a drug court status hearing. A warrant was

      thereafter issued for his arrest. Edwards was arrested on this warrant on

      September 8, 2016, and was released from incarceration on September 30,

      2016. On October 4, 2016, Edwards failed to return to the Potter’s House, the

      transitional-living facility at which he was to reside. On October 11, 2016,

      Edwards again failed to appear for a scheduled court proceeding. In addition,

      on October 12, 2016, while still enrolled in the drug court program, Edwards

      was arrested for resisting law enforcement, unlawful possession of a syringe,

      and visiting a common nuisance.


[6]   As a result of Edwards’s violations of the drug court participation agreement,

      on October 17, 2016, the State filed a verified petition to terminate Edwards’s

      participation in the drug court program. The trial court conducted a hearing on

      the State’s petition on October 18, 2016. During this hearing, Edwards

      admitted to the allegations contained in the State’s petition. The trial court

      granted the State’s petition and set the matter for sentencing.


[7]   The trial court conducted a sentencing hearing on December 2, 2016. At the

      conclusion of this hearing, the trial court sentenced Edwards to a two-year

      term, all of which was to be executed in the Department of Correction. This

      appeal follows.



                                Discussion and Decision
      Court of Appeals of Indiana | Memorandum Decision 02A04-1701-CR-31 | May 24, 2017   Page 4 of 6
[8]    Edwards contends that his two-year executed sentence is inappropriate.

       Indiana Appellate Rule 7(B) provides that “The Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” In analyzing such claims, we “‘concentrate

       less on comparing the facts of [the case at issue] to others, whether real or

       hypothetical, and more on focusing on the nature, extent, and depravity of the

       offense for which the defendant is being sentenced, and what it reveals about

       the defendant’s character.’” Paul v. State, 888 N.E.2d 818, 825 (Ind. Ct. App.

       2008) (quoting Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2002), trans.

       denied). The defendant bears the burden of persuading us that his sentence is

       inappropriate. Sanchez v. State, 891 N.E.2d 174, 176 (Ind. Ct. App. 2008).


[9]    The facts relating to the instant matter demonstrate that on July 10, 2016,

       Edwards was found to be in possession of a syringe in violation of Indiana law.

       As the State concedes, the record reveals “nothing particularly aggravating

       about the nature of [Edwards’s] offense.” Appellee’s Br. p. 9.


[10]   Edwards’s character, on the other hand, aptly demonstrates the appropriateness

       of his two-year executed sentence. Edwards was thirty years old at the time of

       sentencing. His criminal history includes both prior felony and misdemeanor

       convictions as well as juvenile adjudications. Edwards’s felony convictions

       include convictions for two counts of strangulation, resisting law enforcement,

       and possession of cocaine or narcotic drug. His misdemeanor convictions

       include convictions for possession of marijuana, battery, four counts of resisting

       Court of Appeals of Indiana | Memorandum Decision 02A04-1701-CR-31 | May 24, 2017   Page 5 of 6
       law enforcement, invasion of privacy, and two counts of visiting a common

       nuisance.2 Edwards’s juvenile adjudications include adjudications for battery,

       resisting law enforcement, disorderly conduct, and possession or use of a legend

       drug. Edwards’s criminal history also includes numerous probation violations.


[11]   Edwards’s criminal history indicates that he has not only a disdain for the

       criminal justice system, but also a disdain for the rights and safety of others.

       Moreover, the Allen County Probation Department indicated that a risk

       assessment of Edwards placed him in a “VERY HIGH” risk category to

       reoffend. Appellant’s App. Vol. II – Confidential, p. 48. Edwards has failed to

       prove that his sentence is inappropriate in light of the nature of his offense and

       his character.3


[12]   The judgment of the trial court is affirmed.


       Najam, J., and Riley, J., concur.




       2
        The second of Edwards’s visiting a common nuisance convictions was the charge connected to Cause
       Number 02D05-1604-CM-1435.
       3
         We note that while Edwards mentions the aggravating and mitigating factors that the trial court considered
       in sentencing him, Edwards makes no argument that the trial court abused its discretion in sentencing him.
       Therefore, to the extent that Edwards intended to argue that the trial court abused its discretion in sentencing
       him, such claim is waived. See Chappell v. State, 966 N.E.2d 124, 132 n.7 (Ind. Ct. App. 2012) (providing that
       defendant’s failure to develop an argument results in waiver).

       Court of Appeals of Indiana | Memorandum Decision 02A04-1701-CR-31 | May 24, 2017                    Page 6 of 6